  Case 18-30555           Doc 61       Filed 06/01/20 Entered 06/01/20 15:46:33                      Desc Main
                                        Document     Page 1 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
IN RE:

    ANTHONY JOSEPH GRIER                                                         18-30555
    DEBTOR(S)                                                                  CHAPTER 13



                        MOTION FOR RELIEF FROM THE AUTOMATIC
           STAY OF SECTION 362(d) OR IN THE ALTERNATIVE ADEQUATE PROTECTION

         COMES NOW PHH Mortgage Corporation Servicer for The Bank of New York Mellon Trust Company,
National Association fka The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A.
as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series
2005-RP3 ("Movant") and respectfully shows the Court the following:

   1. On April 12, 2018, Anthony Joseph Grier (“Debtor”), filed a petition with the Bankruptcy Court for the
Western District of North Carolina under Chapter 13 of Title 11 of the United States Code.

    2. On the date the petition was filed, the Debtor was the owner of real property with an address of 1919
Lakedell Dr, Charlotte, NC 28215 ("Property") and more particularly described in the Deed of Trust referred to
below.

    3. The said Deed of Trust secures a Note in favor of Homecomings Financial Network, Inc., in the original
principal amount of $66,000.00, dated October 7, 1996 ("Note"), a copy of which is attached as "Exhibit 1."

   4. The Property is subject to the first lien of the Movant by the Deed of Trust recorded in the Mecklenburg
County Public Registry, ("Deed of Trust"), a copy of which is attached as "Exhibit 2."

    5.   The said Note and Deed of Trust have been transferred and assigned to Movant.

     6. PHH Mortgage Corporation services the underlying mortgage loan and note for the property referenced in
this Motion for: The Bank of New York Mellon Trust Company, National Association fka The Bank of New York
Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A. as Trustee for Residential Asset Mortgage
Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2005-RP3 (hereinafter, “noteholder”) and
is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or set aside by Order of this Court or if
this case is dismissed or if the Debtor obtains a discharge and a foreclosure action is commenced or recommenced,
said foreclosure action will be conducted in the name of The Bank of New York Mellon Trust Company, National
Association fka The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A. as
Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series
2005-RP3. The noteholder has the right to foreclose because noteholder is the original mortgagee or beneficiary or
assignee of the security instrument for the referenced loan. Noteholder directly or through an agent has possession of
the promissory note and the promissory note is either made payable to Noteholder or has been duly endorsed.

     7. On June 5, 2018 Movant filed a Proof of Claim with a total secured claim of $87,672.80 and a pre-petition
arrearage claim of $47,791.21.

     8. Pursuant to the plan, the Debtor was to continue paying the current mortgage payments to Movant outside
of the plan.
     Case 18-30555          Doc 61      Filed 06/01/20 Entered 06/01/20 15:46:33                      Desc Main
                                         Document     Page 2 of 27


    9. There is a default in the payment of the post-petition mortgage payments. Upon information and belief, the
amount of the default, exclusive of attorney fees and costs, is as follows:

               11 payments at $778.25                                        $8,560.75
               May 1, 2019 To March 1, 2020
               1 payment at $841.00                                          $841.00
               April 1, 2020 To April 1, 2020

               Less Suspense                                                 ($996.22)

                TOTAL PAYMENTS DUE                                           $8,405.53

Attached hereto is a post-petition payment ledger of all direct payments received from the Debtor(s).

      10. The approximate payoff as of good through April 20, 2020 is $88,285.29.

      11. The scheduled value of the subject property is $105,700.00. This information was obtained from Schedule
D.

     12. Because the Debtor failed to keep the payments current, as required, Movant is entitled to relief from the
Automatic Stay pursuant to Section 362(d)(1) of the Bankruptcy Code for cause shown including, but not limited to,
lack of adequate protection.

    13. This motion shall serve as notice to the Debtor that the Movant will collect reasonable attorney fees and
costs as allowed by the Note and Deed of Trust.

           WHEREFORE, Movant prays the Court as follows:

    1. Modify the Automatic Stay of Section 362(a) of the Bankruptcy Code to permit Movant to enforce its
security interest in the Property.

    2. As an alternative to the relief prayed for above, grant adequate protection to Movant for its interest in the
Property.

    3. Modify Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure so that it is not applicable in this
case and so Movant may immediately enforce and implement this order granting relief from the automatic stay.

      4.   Grant Movant reasonable costs and attorney fees incurred in connection with this proceeding; and,

      5.   Grant Movant such other and further relief as may seem just and proper.

    6. The Movant further seeks relief to contact the Debtor by telephone or written correspondence and, at its
option, offer, provide and enter into any potential forbearance agreement, loan modification, refinance agreement or
other loan workout or loss mitigation agreement.
  Case 18-30555          Doc 61       Filed 06/01/20 Entered 06/01/20 15:46:33                    Desc Main
                                       Document     Page 3 of 27


     7. The Movant further requests that this Court require the Debtor to obtain court approval of any future
agreements or modifications which increase or reduce the Debtor’s disposable income and/or which affect the ability
of the Debtor to perform under the Chapter 13 Plan.



        This the 1st day of July, 2020.

                                                   /s/Andrew Lawrence Vining
                                                   Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                   avining@logs.com | 704-831-2286
                                                   Shapiro & Ingle, LLP
                                                   10130 Perimeter Parkway
                                                   Suite 400
                                                   Charlotte, NC 28216
                                                   Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                   Supervisory Attorney Contact: Grady Ingle
                                                   gingle@logs.com | 704-831-2217
                                                   Electronic Service Notifications: ncbkmail@shapiro-ingle.com
  Case 18-30555           Doc 61       Filed 06/01/20 Entered 06/01/20 15:46:33                       Desc Main
                                        Document     Page 4 of 27


Case number: 18-30555
Debtor: Anthony Joseph Grier

Basis for asserting that “The Bank of New York Mellon Trust Company, National Association fka The Bank
of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A. as Trustee for Residential
Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2005-RP3”

PHH Mortgage Corporation services the underlying mortgage loan and note for the property referenced in this Proof
of Claim for:
“The Bank of New York Mellon Trust Company, National Association fka The Bank of New York Trust
Company, N.A. as successor to JPMorgan Chase Bank, N.A. as Trustee for Residential Asset Mortgage
Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2005-RP3”
(hereinafter, “noteholder”) and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or set
aside by Order of this Court or if this case is dismissed or if the Debtor obtains a discharge and a foreclosure action
is commenced or recommenced, said foreclosure action will be conducted in the name of the noteholder. The
noteholder has the right to foreclose because (check the applicable below):
___ Noteholder is the owner of the note.
_X_ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder directly or through an agent has possession of the promissory note and the promissory note is either
made payable to Noteholder or has been duly endorsed.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder directly or through an agent, has possession of the promissory note and will enforce the promissory
note as transferee in possession.
 ___Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the referenced
loan. Noteholder is unable to find the promissory note and will seek to prove the promissory note through the filing
of a lost note affidavit.
___ Noteholder is the successor trustee and transferee in possession of the security instrument for the referenced
loan.




05-69199
 Case 18-30555          Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                                  Document     Page 5 of 27



PHH Mortgage Services                                               Tel 877-688-7116
1 Mortgage Way                                                      Fax 856-917-8003
Mt. Laurel NJ 08054




                          **IMPORTANT NOTICE**
Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:
   * A copy of the payment history through the date the account was last less
      than 60 days past due.
   * A copy of the note.
   * If foreclosure has been commenced or a POC has been filed, copies of any
      assignments of mortgage or deed of trust required to demonstrate the
      right to foreclose on the borrower's note under applicable state laws.
   * The name of the investor that holds the loan.

Requests for this information/documentation can be sent to us at the following
address:
                             PHH Mortgage Services
                                 Mailstop SBRP
                                   PO Box 5469
                               Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.




05-69199
Case 18-30555         Doc 61       Filed 06/01/20 Entered 06/01/20 15:46:33                  Desc Main
                                    Document     Page 6 of 27




                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
 IN RE:

 ANTHONY JOSEPH GRIER                                                     18-30555
 DEBTOR(S)                                                              CHAPTER 13



                             NOTICE OF OPPORTUNITY FOR HEARING

         TAKE NOTICE that a motion has been filed by PHH Mortgage Corporation Servicer for The
 Bank of New York Mellon Trust Company, National Association fka The Bank of New York Trust
 Company, N.A. as successor to JPMorgan Chase Bank, N.A. as Trustee for Residential Asset Mortgage
 Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2005-RP3. A copy of the motion
 accompanies this notice.

          TAKE FURTHER NOTICE that any response, including objection, to the relief requested in the
 attached motion, should be filed with the Clerk of the Bankruptcy Court within FOURTEEN (14) DAYS
 of the date of this Notice and a copy served on the attorney identified below and upon other parties as
 required by law or Court order. Any response shall clearly identify the specific motion to which the
 response is directed, and it shall comply fully with any Local Bankruptcy Rules applicable.

         TAKE FURTHER NOTICE that no hearing will be held on this motion or application unless a
 response is timely filed and served, in which case, the Court will hear the motion as follows:

                     LOCATION                                              DATE AND TIME
                US Court House-1st floor
                                                                             July 14, 2020 at
                 401 West Trade Street
                                                                               10:00 a.m.
                  Charlotte, NC 28202

         This the 1st day of July, 2020.

                                                  /s/Andrew Lawrence Vining
                                                  Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                  avining@logs.com | 704-831-2286
                                                  Shapiro & Ingle, LLP
                                                  10130 Perimeter Parkway
                                                  Suite 400
                                                  Charlotte, NC 28216
                                                  Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                  Supervisory Attorney Contact: Grady Ingle
                                                  gingle@logs.com | 704-831-2217
                                                  Electronic Service Notifications: ncbkmail@shapiro-ingle.com
Case 18-30555          Doc 61       Filed 06/01/20 Entered 06/01/20 15:46:33                       Desc Main
                                     Document     Page 7 of 27



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
 IN RE:

 ANTHONY JOSEPH GRIER                                                         18-30555
 DEBTOR(S)                                                                  CHAPTER 13



                                       CERTIFICATE OF SERVICE

          I hereby certify that I have this day served the foregoing and annexed pleading or paper upon:

                                                (Served via U.S. Mail)
                                                Anthony Joseph Grier
                                                  5426 Dolphin Lane
                                                 Charlotte, NC 28215

                                      (Served via Electronic Notification Only)
                                               David William Hands
                                             Hands Law Office, PLLC
                                              3558 N Davidson Street
                                                Charlotte, NC 28205

                                      (Served via Electronic Notification Only)
                                                 Warren L. Tadlock
                                           5970 Fairview Road., Ste. 650
                                                Charlotte, NC 28210

 by depositing the same in a postpaid wrapper properly addressed to each such party or his attorney of
 record in a post office or other official depository under the exclusive care and custody of the United States
 Postal Service and/or by electronic mail, if applicable.

          This the 1st day of June, 2020.

                                                      /s/Andrew Lawrence Vining
                                                      Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                                      avining@logs.com | 704-831-2286
                                                      Shapiro & Ingle, LLP
                                                      10130 Perimeter Parkway
                                                      Suite 400
                                                      Charlotte, NC 28216
                                                      Phone: (704) 333-8107 | Fax: (704) 333-8156
                                                      Supervisory Attorney Contact: Grady Ingle
                                                      gingle@logs.com | 704-831-2217
                                                      Electronic Service Notifications: ncbkmail@shapiro-ingle.com
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                          Document     Page 8 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                          Document     Page 9 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 10 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 11 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 12 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 13 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 14 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 15 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 16 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 17 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 18 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 19 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 20 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 21 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 22 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 23 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 24 of 27
Case 18-30555   Doc 61   Filed 06/01/20 Entered 06/01/20 15:46:33   Desc Main
                         Document      Page 25 of 27
                                      Case 18-30555        Doc 61     Filed 06/01/20 Entered 06/01/20 15:46:33            Desc Main
EXHIBIT A                                                             Document      Page 26 of 27



 Name:               Anthony Joseph Grier
 BK Case Number:     18-30555                7/1/18 to 12/01/18 payments included in consent order.
 Filing Date:        04/12/2018              Non Primary Resident NOPC is not filed
 Post First Due:     05/01/2018                                                                                 Completed By:      Sudesh M R
 Post-Petition Due   Date Received           Amount Received      Amount Applied     Suspense Application       Suspense Balance   Comments
                                05/31/2018   $          640.32                       $                640.32    $           640.32
          05/01/2018            09/28/2018   $          640.00    $         775.56   $               (135.56)   $           504.76
          06/01/2018            11/29/2018   $          729.16    $         775.56   $                (46.40)   $           458.36
                                03/05/2019   $          209.19                       $                209.19    $           667.55
          01/01/2009            04/06/2019   $          775.56    $         775.56   $                   -      $           667.55
          02/01/2009            04/06/2019   $          775.56    $         775.56   $                   -      $           667.55
          03/01/2009            04/06/2019   $          775.56    $         775.56   $                   -      $           667.55
          04/01/2019            07/03/2019   $          750.00    $         778.25   $                (28.25)   $           639.30
                                07/05/2019   $           65.44                       $                 65.44    $           704.74
                                10/08/2019   $             7.63                      $                  7.63    $           712.37
                                12/10/2019   $           32.36                       $                 32.36    $           744.73
                                01/07/2020   $           98.45                       $                 98.45    $           843.18
                                03/04/2020   $           65.38                       $                 65.38    $           908.56
                                03/26/2020   $           87.66                       $                 87.66    $           996.22
            Case 18-30555        Doc 61    Filed 06/01/20 Entered 06/01/20 15:46:33           Desc Main
                                           Document      Page 27 of 27
Name:               Anthony Joseph Grier
BK Case Number:     18-30555               Non Primary Resident NOPC is not filed
Filing Date:        04/12/2018
Completed by:       Sudesh M R
                                                                                 NOPC Filed
                                                                                 Date
Due Date            Total Payment          Principal & Interest     Escrow
       05/01/2019   $             778.25   $               573.11   $ 205.14
       06/01/2019   $             778.25   $               573.11   $ 205.14
       07/01/2019   $             778.25   $               573.11   $ 205.14
       08/01/2019   $             778.25   $               573.11   $ 205.14
       09/01/2019   $             778.25   $               573.11   $ 205.14
       10/01/2019   $             778.25   $               573.11   $ 205.14
       11/01/2019   $             778.25   $               573.11   $ 205.14
       12/01/2019   $             778.25   $               573.11   $ 205.14
       01/01/2020   $             778.25   $               573.11   $ 205.14
       02/01/2020   $             778.25   $               573.11   $ 205.14
       03/01/2020   $             778.25   $               573.11   $ 205.14
       04/01/2020   $             841.00   $               573.11   $ 267.89
Total Due           $           9,401.75   $             6,877.32   $ 2,524.43
